Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2021/0248399) in view of Wu (US 2019/0246036).
As per claims 1, Martin teaches, a method, computing device,  comprising: presenting, via a user interface, a video comprising a plurality of frames, each frame comprising a respective scene representation of a scene at a respective time, the scene representation in each frame comprising a respective representation of a feature in the scene (Martin, ¶[0030] “In some examples, ECU 104 may additionally be configured to operably control camera system 118. Camera system 118 may include one or more cameras (not shown) that are positioned at one or more positions on or in vehicle 102 to capture images and/or videos of the environment. In some examples, the one or more cameras of camera system 118 may be disposed at one or more external front portions of vehicle 102.” The capturing of the video is by the cameras and each frame would be a scene, and would inherently be time stamped as it is chronological video); 
presenting, for each frame via the user interface, a respective gaze representation of a driver gaze of a driver, the gaze representation for each frame comprising a respective representation of a location of the driver gaze within the scene at the time of the respective scene representation in the frame (Martin,  [0006] “Some examples of the disclosure are directed to a method including detecting, using one or more sensors, one or more first characteristics associated with a gaze of a person with respect to an object during a period of time. In some examples, the method may include detecting, using the one or more sensors, one or more second characteristics associated with the gaze of the person with respect to the object at a first time after the period of time.” The gaze here represents respective gaze representation of a driver gaze of a driver as that can be the object );
 generating an awareness prediction via a neural network based on the location of the driver gaze within the scene at the time of the respective scene representation in each frame, the awareness prediction reflecting a predicted driver awareness of the feature in the scene (Martin, ¶[0048] “Based on these principles, it may be important to predict a driver's objective situational awareness score and/or subjective situational awareness score. For example, ADAS may analyze if the driver is aware of a crossing pedestrian detected by camera system 118, and the confidence related to the awareness of the crossing pedestrian. “ this represents generating an awareness prediction based on the location of where the driver’s gaze is since it is predicting how aware the driver would be of the pedestrian, and ¶[0025] “In an exemplary embodiment, advanced driving assistance system 124 may be configured to analyze the situational awareness of a vehicle's operator/driver by utilizing one or more ADAS models 120. In some examples, ADAS models 120 may predictively model and score the awareness of a driver with one or more machine learning regression based models (e.g., linear regression, polynomial regression, multi variable linear regression, and/or regression trees).” This represents the neural network since it is a subset of machine learning, however another reference will be presented in the related art that uses a neural network specifically); 
receiving, via the user interface, an awareness indication associated with the video and the respective gaze representation for each frame presented via the user interface (Martin, ¶[0025] “Eye tracking sensors 112 and/or camera system 118 may be configured to communicate with ADAS models 120, thus enabling ADAS models 120 to perform real time predictions of a driver's situational awareness based on the sensed environment. ADAS models 120 may predict and/or score the awareness of the driver based on a combination of real time measurements (e.g., camera system 118, eye tracking sensors 112, and/or additional sensors/systems of system 100), and measures over a respective period of time (e.g., time window, sliding time window, and/or rolling time window, etc.).”  eye tracking represents the gaze, and the time window for each frame via user interface ); and training the neural network based on a comparison of the awareness prediction generated via the neural network with the awareness indication received via the user interface (Martin, ¶[0083] “and/or or other machine learning models to assess the driver's objective and/or subjective situational awareness.” Machine learning represents neural network as it is a subset of such, and will be detailed below).
Martin teaches, using machine learnings, and not teach specifically neural network usage, however, a neural network is a subset of machine learning, Wu teaches, using a neural network to keep track and estimate of gaze direction (Wu, ¶[0065] Gaze detection may be performed using an appearance-based approach that uses multimodal convolutional neural networks (CNNs) to extract key features from the driver's face to estimate the driver's gaze direction.” ) and presenting, via the user interface, a request to estimate a driver awareness of the feature in the scene based on the video and the respective gaze representation for each frame (Martin, ¶[0020] “The presently disclosed systems and methods may be further combined with computer-vision techniques such as object recognition to fully automate eye movement data processing as well as machine learning approaches to improve the accuracy of driver awareness estimation.” Turning on the system would be the request to estimate a driver awareness ), receiving, via the user interface, an awareness indication associated with the request presented via the user interface (Martin, ¶[0019] “eye movement, glances, and/or fixations over time may allow for a more practical approach to inferring a driver's situational awareness with respect to one or more road hazards.” This represents an awareness indication at the request of the system   ); generating an awareness prediction via a neural network based on the location of the driver gaze within the scene at the time of the respective scene representation in each frame, the awareness prediction reflecting a predicted driver awareness of the feature in the scene (Martin, ¶[0021] “as well as machine learning approaches to improve the accuracy of driver awareness estimation.”   ). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Martin with Wu’s ability to use a neural network to be able to tell gaze of a driver. 
The motivation would have been to be able to train the system for future use. 
 

As per claims 2, 9 and 16 Martin in view of Wu teaches, the method of claim 1, wherein the scene representation in each frame comprises a respective representation of the scene from a perspective of an image sensor mounted to a vehicle driven by the driver (Martin, ¶[0030] “In some examples, ECU 104 may additionally be configured to operably control camera system 118. Camera system 118 may include one or more cameras (not shown) that are positioned at one or more positions on or in vehicle 102 to capture images and/or videos of the environment.”). 

As per claims 3, 10 and 17 Martin in view of Wu teaches, the method of claim 1, wherein: the video comprises a representation of the scene over a first time period, and the awareness prediction is generated based on a driver gaze pattern of the driver over a second time period that comprises the first time period, the driver gaze pattern comprising the driver gaze at the time of the respective scene representation in each frame (Martin, ¶[0025] “Eye tracking sensors 112 and/or camera system 118 may be configured to communicate with ADAS models 120, thus enabling ADAS models 120 to perform real time predictions of a driver's situational awareness based on the sensed environment. ADAS models 120 may predict and/or score the awareness of the driver based on a combination of real time measurements (e.g., camera system 118, eye tracking sensors 112, and/or additional sensors/systems of system 100), and measures over a respective period of time (e.g., time window, sliding time window, and/or rolling time window, etc.).” and “Martin, ¶[0048] “Based on these principles, it may be important to predict a driver's objective situational awareness score and/or subjective situational awareness score. For example, ADAS may analyze if the driver is aware of a crossing pedestrian detected by camera system 118, and the confidence related to the awareness of the crossing pedestrian. “ this represents generating an awareness prediction based on the location of where the driver’s gaze is since it is predicting how aware the driver would be of the pedestrian,” the feature would be the pedestrian   ). 

As per claims 4, 11 and 18 Martin in view of Wu teaches, the method of claim 1, wherein: the video comprises a representation of the scene over a given time period, and the awareness indication comprises an indicated estimation of whether the driver was aware of the feature in the scene during at least part of the given time period (Martin, ¶[0025] “ADAS models 120 may predict and/or score the awareness of the driver based on a combination of real time measurements (e.g., camera system 118, eye tracking sensors 112, and/or additional sensors/systems of system 100), and measures over a respective period of time (e.g., time window, sliding time window, and/or rolling time window, etc.).” and Martin, ¶[0048] “Based on these principles, it may be important to predict a driver's objective situational awareness score and/or subjective situational awareness score. For example, ADAS may analyze if the driver is aware of a crossing pedestrian detected by camera system 118, and the confidence related to the awareness of the crossing pedestrian. “ this represents generating an awareness prediction based on the location of where the driver’s gaze is since it is predicting how aware the driver would be of the pedestrian,” in which the feature is the pedestrian  ). 

As per claims 5, 19 and 12 Martin in view of Wu teaches, the method of claim 4, wherein the awareness indication comprises an indicated estimation of when the driver became aware of the feature in the scene during the given time period (Martin, ¶[0007] “In some examples, the method includes detecting, using the one or more sensors, one or more second characteristics associated with the gaze of the person with respect to the object at a first time after the period of time.” And Martin, ¶[0025] “Eye tracking sensors 112 and/or camera system 118 may be configured to communicate with ADAS models 120, thus enabling ADAS models 120 to perform real time predictions of a driver's situational awareness based on the sensed environment. ADAS models 120 may predict and/or score the awareness of the driver based on a combination of real time measurements (e.g., camera system 118, eye tracking sensors 112, and/or additional sensors/systems of system 100), and measures over a respective period of time (e.g., time window, sliding time window, and/or rolling time window, etc.).” This represents that there is an estimation at particular time period And ¶[0020] “This additional complexity and unique challenge may require use of more in-depth models and features of human eye glance behavior relative to moving Objects Of Interest (OOI such as vehicles and pedestrians) on the road. Furthermore, reducing costly preprocessing (e.g., manual data reduction and annotation), which some eye glance behavior models may use, may improve the ability for ADAS to perform real-time estimations of driver SA on the road and respond in real time” represents that it is in real time, therefore an actual time period of some sort). 

As per claim, 6, 13 and 18 Martin in view of Wu teaches, The method of claim 4, wherein the awareness indication comprises an indicated estimation of whether the driver perceived the feature in the scene during at least part of the given time period (Martin, ¶[0025] “Eye tracking sensors 112 and/or camera system 118 may be configured to communicate with ADAS models 120, thus enabling ADAS models 120 to perform real time predictions of a driver's situational awareness based on the sensed environment. ADAS models 120 may predict and/or score the awareness of the driver based on a combination of real time measurements (e.g., camera system 118, eye tracking sensors 112, and/or additional sensors/systems of system 100), and measures over a respective period of time (e.g., time window, sliding time window, and/or rolling time window, etc.).” rolling time window represents the given time period, and driver perceived the feature is actually predicting and/or estimating ). 
Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/